ELLISON, J.
The action is replevin for a standing crop of corn and judgment was for plaintiff in the circuit *263court. The appeal was taken to the supreme court on the ground of constitutional question. It was transferred here as not involving such question, or, at least, that it was not raised on the record.
Plaintiff purchased the premises at a sale under provisions of a deed of trust executed prior to law of 1893 (Laws 1893, p. 210) and defendants are tenants of the grantor in the deed of trust who grew the corn after that law went into effect. The case is in all material respect like that of Walton v. Pudge, 63 Mo. App. 52, and must be governed by that case. See also Reed v. Swan, 133 Mo. 100.
The judgment is affirmed.
All concur.